Case 2:19-cv-00425-RGD-LRL Document 15 Filed 08/12/20 Page 1 of 3 PageID# 125



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division



SHAWN MCCOY,#54404-054

       Petitioner,

V.                                                          Case No.: 2:19-cv-425


MARK J. BOLSTER, Warden,

       Respondent.


                                         FINAL ORDER


       Before the Court is a petition for a writ of habeas corpus, ECF No. 1, filed pursuant to 28

U.S.C. § 2241, and the Respondent's motion to dismiss. ECF No. 8. On April 28, 2005, a jury

sitting in the United States District Court for the Southern District ofNew York("the Trial Court")

convicted Petitioner on four counts:(1) conspiracy to distribute and to possess with the intent to

distribute fifty grams and more of crack cocaine;(2)intentional murder while engaged in a major

drug conspiracy;(3) murder in the course of using and carrying a firearm; and (4)discharge of a

firearm in furtherance of a drug trafficking crime. ECF No. 1 at 2; ECF No. 9, attach 1 at 2-3.

The trial court sentenced Petitioner to a total of 396 months of imprisonment which included a

term of 276 months on each of Counts One,Two and Three to run concurrently with each other,

and 120 months on Count Four to run consecutively to the sentences on the other counts. See ECF

No. 1 at 3; ECF No. 9 attach 1 at 4. In his petition, the pro se Petitioner challenges the

constitutionality ofthis conviction and sentence.
Case 2:19-cv-00425-RGD-LRL Document 15 Filed 08/12/20 Page 2 of 3 PageID# 126




       The matter was referred for disposition to a United States Magistrate Judge piusuant to 28
U.S.C. §§ 636(b)(l)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and the
April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate
Judges. In a Report and Recommendation entered on July 1, 2020, ECF No. 14, the Magistrate
Judge recommended the motion to dismiss be granted, and the petition be denied and dismissed
with prejudice. The parties were advised oftheir right to file written objections to the Report and
Recommendation. Neither the Petitioner nor the Respondent filed objections with the Court.
        Having reviewed the record and having heard no objection, the Court agrees with the
Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and
APPROVES the Report and Recommendation, ECF No. 14, in its entirety as the Court's own
opinion. Accordingly, the Respondent's motion to dismiss, ECF No. 8, is GRANTED,and the
Petition,ECF No. 1,is DENIED and DISMISSED WITH PREJUDICE. It is ORDERED that
judgment be entered in favor ofthe Respondent.
        The Petitioner is hereby notified that he may appeal from the judgment entered pursuant to
 this Final Order by filing a written notice of appeal with the Clerk of the Court at the Walter E.
 Hoffman United States Courthouse,600 Granby Street,Norfolk, Virginia 23510,within thirty(30)
 days from the date judgment is entered. Because the Petitioner has failed to demonstrate a
 substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and
 Federal Rule of Appellate Procedure 22(b)(1), the Court declines to issue a certificate of
 appealability. See Miller-El v. Cockrellf 537 U.S. 322, 335-36(2003).
        The Clerk is DIRECTED to forward a copy of this Order to Petitioner and to counsel for

 Respondent.
Case 2:19-cv-00425-RGD-LRL Document 15 Filed 08/12/20 Page 3 of 3 PageID# 127



        It is so ORDERED.




                                                                 ismct judge
                                            Robert p. Doumar
                                          United States District Judge

Norfolk, Virginia
Date:
